Title: To Thomas Jefferson from James Holland, 30 September 1805
From: Holland, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Rutherford County 30th of Sept 1805
                  
                  On the 25th of april I had my dwelling house Outer houses and Barn with their contents consumed by fier—So great a loss rearly happens to a man on a country Seat. I have rebuilt and indeed improved my house but it will require much labor to prepare a part of it for the accomodation of my family by the cold Season. Previous to this I had my Sons at Greenville College. The eldest has read the later classics made Some advances in the Greek and French and may be considred tollerably correct in the English. But notwithstanding I wish to remove him until Spring and have him at Washington during the insuing session and Supported by being engaged in some useful and improving imployment to effect which I have wrote by this mail to the Secretaries of State and Treasury to procure his admission as a Subordinate Clerk in one of their departments during the Session and should be under great obligation to the President were he to use a little influence (provided the same be consistant) Or if he cannot be admitted to provide Some temporary employment for him
                  He is a promising young man and I have no doubt of his aquitting himself with the approbation of those under whom he would be engaged. I have solicited an ansr from Messers Maddison and Galletin by the 10th. of Novr.
                  I have the pleasure to be the Presidents most obedient Humble Servant
                  
                     Jas Holland 
                     
                  
               